MEMORANDUM OF DECISION.
The Defendant, Robert Fortin, appeals from a judgment entered in Superior Court, Kennebec County, in October, 1986, convicting him upon a jury’s verdicts of burglary, 17-A M.R.S.A. § 401 (1983 & Supp. 1986) and attempted theft by unauthorized taking, 17-A M.R.S.A. § 152 (1983). Upon appeal, he challenges the Superior Court’s instructions as to the possible impact of the Defendant’s alleged intoxication.
A careful review of the record discloses that the jury was accurately instructed as to how evidence of an accused’s intoxication may impact upon his culpable mental state. See State v. Barrett, 408 A.2d 1273, 1276 (Me.1979).
The entry, therefore, is:
Judgment affirmed.
All concurring.